Affirmed and Opinion filed April 28, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00724-CV

     PATRIOT CONTRACTING, LLC AND STEPHEN J. FRIEDMAN,
                        Appellants

                                        V.

                   MID-MAIN PROPERTIES, LP, Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-19892

                                OPINION

      Patriot Contracting, LLC and Stephen J. Friedman appeal the trial court’s
order denying their motion to dismiss under the Texas Citizens Participation Act
(“TCPA”), as well as the court’s finding that the motion was frivolous and intended
solely for delay. The trial court determined among other things that the motion was
untimely, and the primary issue in this appeal is whether factual allegations in
appellee’s amended counterclaim triggered a new sixty-day deadline to file the
motion. We hold that the trial court did not err in concluding that appellants’ motion
was untimely because appellee’s eighth amended counterclaim did not allege new
essential facts and therefore did not trigger a new sixty-day deadline in which to file
the motion. We also conclude that the trial court did not abuse its discretion in
finding that the motion was frivolous.

      We affirm.

                                    Background

      Appellee Mid-Main Properties, LP is a commercial property developer. In
2014, Mid-Main hired appellant Patriot Contracting, LLC as the general contractor
for a construction project in the Houston Midtown area. Appellant Stephen J.
Friedman owns Patriot.

      The project involved constructing four residential apartment towers above a
common parking garage with retail space at ground level. Construction began in
late 2014. According to Mid-Main, over the next two and one-half years, Patriot and
its subcontractors performed defective work that caused significant damage and
delay. Patriot also allegedly demanded excess payments from Mid-Main because
Patriot had difficulty paying its subcontractors.     Mid-Main claims that Patriot
abandoned the project twice in April 2017, and Mid-Main terminated the contract
after Patriot’s second abandonment.

      During the project, Patriot submitted pay applications, which sought retainage
amounts and represented that Patriot had paid its subcontractors amounts due.
According to Mid-Main, however, Patriot did not substantially complete the work
for which it sought payment and did not obtain unconditional releases and lien
waivers from its subcontractors—both preconditions to earning the retainage. Based
on Mid-Main’s alleged failure to pay the amounts requested in the applications,


                                          2
Patriot recorded a mechanic’s lien against the project in May 2017. Patriot’s lien
put Mid-Main at risk of defaulting on its construction loan. Mid-Main claims that
Friedman repeatedly contacted Mid-Main’s construction lender in an unsuccessful
attempt to buy Mid-Main’s loan and acquire the project at a significant discount.

       Eventually, Mid-Main made its own arrangements with subcontractors to
finish construction through “restart agreements.” According to Mid-Main, Friedman
told subcontractors not to return to the project and advised them to demand retainage
from Mid-Main in exchange for entering a restart agreement, even though Mid-Main
had paid some retainage to Patriot previously. Because of Friedman’s and Patriot’s
actions, Mid-Main contends it made duplicative retainage payments to
subcontractors to resume construction. Nonetheless, the project construction was
completed in February 2018.

       Patriot sued one of its subcontractors in March 2017 and later added Mid-
Main as a defendant. On June 16, 2017, Mid-Main filed a counterclaim against
Patriot, in which Mid-Main asserted claims for common law fraud related to the
allegedly false pay applications and for a declaratory judgment that Patriot’s lien
was void.1 Mid-Main amended its counterclaim several times, adding and deleting
claims over time. The key pleadings for our purposes are Mid-Main’s Seventh and
Eighth Amended Counterclaims.                 Mid-Main filed its Seventh Amended
Counterclaim on December 20, 2019. In that pleading, Mid-Main asserted the
following claims: (1) breach of contract; (2) breach of warranty; (3) negligence;
(4) negligent misrepresentation; (5) fraud; (6) personal liability of Friedman under
Texas Property Code section 53.085 for signing false affidavits supporting the
disputed pay applications; (7) breach of surety bonds; (8) declaratory judgment;

       1
         The underlying lawsuit also involves subcontractors and Patriot’s surety, Travelers, but
claims related to these parties are not at issue.

                                               3
(9) Friedman tortiously interfered with Mid-Main’s prospective relations by
interfering with Mid-Main’s efforts to obtain additional financing for the project;
and (10) Patriot and Friedman tortiously interfered with Mid-Main’s restart
agreements with subcontractors after Patriot abandoned the project.2

        Trial was scheduled to begin in early September 2020. Patriot requested an
emergency continuance in August, seeking to continue trial until January 2021. The
trial court granted the continuance in part, setting the case for trial on November 2,
2020.

        On September 2, in anticipation of trial, Mid-Main filed its Eighth Amended
Counterclaim. In that document, Mid-Main did not add any new claims, and it
deleted two claims. Mid-Main, however, modified certain assertions in the “factual
background” section, which we discuss in detail below.

        Patriot filed another emergency motion for continuance on October 5, which
the court denied. On October 9, however, the trial court granted another party’s
continuance motion and reset trial for November 30, 2020, with pre-trial to occur
November 18.

        The following week, on October 14, Patriot and Friedman filed a “Motion to
Dismiss, for Discovery Stay, and Stay of Trial Pursuant to the [TCPA].” A motion
to dismiss a legal action under the TCPA must be filed not later than the sixtieth day
after the date the legal action is served.3 Although Patriot and Friedman had not
filed a TCPA motion to dismiss any of Mid-Main’s prior counterclaims, they


        2
         Friedman’s alleged personal liability under Property Code section 53.085 and alleged
tortious interference with Mid-Main’s prospective relationships first appeared in Mid-Main’s
Fourth Amended Counterclaim filed March 22, 2019.
        3
         See Tex. Civ. Prac. & Rem. Code § 27.003(b). Appellants filed their motion to dismiss
within sixty days of service of Mid-Main’s Eighth Amended Counterclaim.

                                              4
contended their motion was timely as to the Eighth Amended Counterclaim because
that pleading alleged new claims and new wrongful acts. Patriot and Friedman
contended that Mid-Main’s Eighth Amended Counterclaim contained “new
allegations as to tortious interference, false pay applications, and fraudulent lien,”
all of which were based on and in response to Friedman’s protected free speech and
petition rights and thus should be dismissed. Due to the new alleged claims and acts,
appellants asserted that the “TCPA clock was reset.”

      Mid-Main responded to the TCPA motion to dismiss with three arguments:
(1) the motion was untimely; (2) assuming the motion was timely, the challenged
claims are not covered by the TCPA; and (3) further assuming the claims are covered
by the TCPA, Mid-Main could establish a prima facie case for each challenged cause
of action. Among other exhibits attached to its response, Mid-Main submitted a
“redline” version of its Eighth Amended Counterclaim showing the changes made
to its Seventh Amended Counterclaim. According to Mid-Main, “[t]he content of
the fraud, declaratory judgment, tortious interference, and Section 53.085 claim
paragraphs is identical to what Mid-Main filed in 2019.” Mid-Main asserted that it
had not alleged any new “essential facts” necessary to “reset” the “TCPA clock” and
that “Patriot and Friedman are incapable of pointing to a single substantive
difference between the causes of action the parties have been litigating for three
years and the pleading filed in September 2020.”

      The trial court denied appellants’ motion to dismiss. In its order, the trial court
found the following:

      1. The Motion was untimely. Patriot and Friedman did not comply
         with the statutory requirement to file their motion “not later than the
         60th day after the date of service of the legal action.” Tex. Civ. Prac.
         & Rem. Code § 27.003(b).



                                           5
      2. The Motion requested dismissal of a cause of action that the plain
         text of the statute clearly exempts from dismissal pursuant to Tex.
         Civ. Prac. & Rem. Code § 27.010(a)(12), and there is no good faith
         argument for the extension, modification, or reversal of existing law.
      3. The Motion requested dismissal of causes of action not covered by
         the plain text of Tex. Civ. Prac. & Rem. Code §§ 27.001, 27.003,
         and there is no good faith argument for the extension, modification,
         or reversal of existing law.
      4. The Motion requested dismissal of claims subject to prior motions
         for no-evidence summary judgment that have been denied.
      5. [Struck]
      6. [Struck]
      7. The Motion was frivolous for the reasons stated above.
      8. The Motion filed was solely intended to delay this case, which is
         assigned for trial beginning November 30, 2020.

      Based on these findings, the trial court ordered that, under section 27.009(b),
Mid-Main recover its costs and reasonable attorney’s fees incurred in responding to
the motion in an amount to be determined later.

      Patriot and Friedman timely noticed an interlocutory appeal, which stayed
proceedings in the trial court. See Tex. Civ. Prac. & Rem. Code §§ 27.003; 27.005;
51.014(a)(12), (b).

                              TCPA Motion to Dismiss

A.    Relevant Law and Standard of Review

      The TCPA contemplates an expedited dismissal procedure applicable to
claims brought to intimidate or silence a defendant’s exercise of the rights to petition,
speak freely, associate freely, and otherwise participate in government to the
maximum extent permitted by law without impairing a person’s right to file
meritorious lawsuits for demonstrable injury. See Tex. Civ. Prac. & Rem. Code
§ 27.002; Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 132
                                           6
(Tex. 2019); ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 898 (Tex. 2017)
(per curiam). Among its many balancing measures, the act imposes a deadline for
seeking dismissal of actions within the statute’s purview. Absent an extension, a
dismissal motion must be filed “not later than the 60th day after the date of service
of the legal action.” Tex. Civ. Prac. & Rem. Code § 27.003(b). The current version
of the TCPA defines a “legal action” to mean “a lawsuit, cause of action, petition,
complaint, cross-claim, or counterclaim or any other judicial pleading or filing that
requests legal, declaratory, or equitable relief.” Id. § 27.001(6). We review de novo
the trial court’s ruling on a TCPA motion to dismiss. See Adams v. Starside Custom
Builders, LLC, 547 S.W.3d 890, 894 (Tex. 2018); Cox Media Grp., LLC v.
Joselevitz, 524 S.W.3d 850, 859 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

      Among their appellate issues, Patriot and Friedman challenge the trial court’s
finding that their motion to dismiss was untimely. If we agree the motion was
untimely, we need not consider appellants’ other arguments because a trial court
does not err in denying an untimely filed TCPA motion, even a meritorious one.
See, e.g., Petrobras Am., Inc. v. Astra Oil Trading NV, 633 S.W.3d 606, 637-40
(Tex. App.—Houston [14th Dist.] 2020, pet. granted); Bacharach v. Garcia, 485
S.W.3d 600, 602-03 (Tex. App.—Houston [14th Dist.] 2016, no pet.). The issue in
this case is whether Mid-Main’s Eighth Amended Counterclaim asserted a new
“legal action” to which the TCPA’s sixty-day deadline had not already applied. We
conclude it did not, and therefore the Eighth Amended Counterclaim did not trigger
a new TCPA deadline.

B.    Whether Appellants’ TCPA Motion to Dismiss was Timely

      During the pendency of this appeal, the Supreme Court of Texas issued two
opinions that govern the timeliness issue in today’s case. See Montelongo v. Abrea,



                                          7
622 S.W.3d 290 (Tex. 2021); Kinder Morgan SACROC, LP v. Scurry County, 622
S.W.3d 835 (Tex. 2021). In Montelongo, the supreme court held that:

      an amended or supplemental pleading that asserts the same legal claims
      or theories by and against the same parties and based on the same
      essential facts alleged in a prior pleading asserts the same “legal action”
      to which the sixty-day period previously applied and thus does not
      trigger a new sixty-day period for filing a dismissal motion. But to the
      extent an amended or supplemental pleading either (1) adds a new party
      or parties, (2) alleges new essential facts to support previously asserted
      claims, or (3) asserts new legal claims or theories involving different
      elements than the claims or theories previously asserted, the new
      pleading asserts a new legal action and triggers a new sixty-day period
      as to those new parties, facts, or claims.
Montelongo, 622 S.W.3d at 293-94; see Kinder Morgan, 622 S.W.3d at 848. Thus,
“an amended or supplemental petition that adds new parties or new essential factual
allegations . . . assert[s] a new legal action and starts a new sixty-day period as to the
new parties and the claims based on the new factual allegations.” Montelongo, 622
S.W.3d at 299; see Kinder Morgan, 622 S.W.3d at 849. But an amended pleading
raising the same claims against the same parties and based on the same essential
facts does not trigger a new sixty-day period for filing a dismissal motion.
Montelongo, 622 S.W.3d at 298. Such a pleading “merely reasserts the same legal
action to which the deadline has already applied.” Id. (emphasis in original). This
is so because construing the TCPA to grant a new deadline for legal actions that have
been previously served “would render the Act’s deadline meaningless.” Id.

      Patriot and Friedman contend that Mid-Main’s Eighth Amended
Counterclaim triggered a new sixty-day deadline, and thus their TCPA motion to
dismiss was timely, for two reasons: first, any pleading amendment resets the
TCPA’s sixty-day deadline; and second, Mid-Main’s Eighth Amended
Counterclaim asserted new essential factual allegations.


                                            8
       The supreme court has rejected appellants’ first argument,4 as have all Texas
intermediate appellate courts considering the question, including ours.5 “Construing
the [TCPA] to permit a defendant to file a dismissal motion after the claimant files
a new pleading asserting the same claims by and against the same parties and based
on the same essential facts would negate the sixty-day deadline completely.”
Montelongo, 622 S.W.3d at 298.6

       4
           Montelongo, 622 S.W.3d at 298.
       5
          See, e.g., In re C.T.H., 617 S.W.3d 57, 61-62 (Tex. App.—Dallas 2020, no pet.) (holding
renewed request for injunctive relief did not start new sixty-day period because the “request for
injunctive relief was essentially unchanged” compared to the original pleading containing the
request); Borderline Mgmt., LLC v. Ruff, No. 11-19-00152-CV, 2020 WL 1061485, at *7-8 (Tex.
App.—Eastland Mar. 5, 2020, pet. denied) (mem. op.) (holding amended petition did not start new
sixty-day period because its “factual allegations . . . essentially remain[ed] the same,” and it did
not allege a “new claim” or make “substantively new factual allegations that changed the essential
nature of the claims”); TV Azteca, S.A.B. de C.V. v. Trevino Ruiz, 611 S.W.3d 24, 31 (Tex. App.—
Corpus Christi–Edinburg 2020, no pet.) (holding amended petition that added “additional
information” to fourteen previously alleged defamatory statements did not assert “new factual
allegations so as to restart the clock on appellants’ TCPA motion to dismiss deadline”); Mancilla
v. Taxfree Shopping, Ltd., No. 05-18-00136-CV, 2018 WL 6850951, at *3 (Tex. App.—Dallas
Nov. 16, 2018, no pet.) (mem. op.) (holding amended petition asserting new claims based on new
factual allegations did not trigger new sixty-day period because the new factual allegations did not
change “the essential nature” of the action); Bacharach v. Garcia, 485 S.W.3d 600, 602-03 & n.3
(Tex. App.—Houston [14th Dist.] 2016, no pet.) (holding amended petition asserting no new
claims did not trigger new sixty-day period but expressing no opinion on whether assertion of new
causes of action would have triggered new sixty-day period); Paulsen v. Yarrell, 455 S.W.3d 192,
197-98 (Tex. App.—Houston [1st Dist.] 2014, no pet.), superseded by statute on other grounds as
stated in Jordan v. Hall, 510 S.W.3d 194, 198-99 (Tex. App.—Houston [1st Dist.] 2016, no pet.)
(holding supplemental pleading that did not add new parties or claims and relied on the “same
essential factual allegations” as original petition did not start new sixty-day period); Miller
Weisbrod, L.L.P. v. Llamas-Soforo, 511 S.W.3d 181, 193-94 (Tex. App.—El Paso 2014, no pet.)
(holding second amended petition asserting same claims and facts against same defendant named
in first amended petition did not trigger new sixty-day period for defendant); In re Est. of Check,
438 S.W.3d 829, 837 (Tex. App.—San Antonio 2014, no pet.) (holding amended counterpetition
that did not add new claims or parties provided “neither a basis nor a compelling reason to reset
the original sixty-day deadline”).
       6
         We presume appellants preserved their first argument in the trial court, although in their
reply to Mid-Main’s response to the TCPA motion appellants acknowledged that not all pleading
amendments “restart” the TCPA clock.


                                                 9
      Appellants’ second argument seeks to apply the reasoning of Montelongo and
Kinder Morgan.        According to appellants, Mid-Main’s Eighth Amended
Counterclaim asserted new essential facts as to some previously asserted claims and
thus triggered a new sixty-day deadline as to those new facts. Appellants direct us
to three specific sections of the Eighth Amended Counterclaim.

      1.     “Continues to the present” argument

      The first section on which appellants rely concerns factual allegations
ostensibly in support of Mid-Main’s tortious interference claim relating to its efforts
to refinance the project. Appellants highlight the following language contained in
the Seventh Amended Counterclaim:

      Patriot filed a multi-million dollar lien against the Project in an attempt
      to put Mid-Main in default of the construction loan, and then Stephen
      Friedman, in his personal capacity, contacted the construction lender
      repeatedly to try to buy the promissory note Mid-Main had given to the
      bank. This scheme is more than a mere breach of contract. It was a
      nefarious scheme to wrongfully try to obtain a hundred-million-dollar
      project for about fifty million dollars by putting the Project into severe
      financial distress. At the same time, Stephen Friedman contacted
      various investors, partners, and others that owned or had an interest in
      Mid-Main and disparaged, criticized, denigrated, and belittled various
      individuals involved in the leadership of Mid-Main and the
      construction of the Project in an effort to sow discord among the
      partners. Notably, this effort continues to the present, with Stephen
      Friedman routinely calling and emailing various people associated with
      Mid-Main in order to insult Robert Schultz, Mid-Main, and its
      attorneys, as Mr. Friedman continued to try to take control of the
      Project and Mid-Main itself by acquiring the note. Mr. Friedman’s
      harassment of Mid-Main, its investors, its representatives, its
      employees, its coun[s]el as well as others associated with the Project,
      including but not limited to subcontractors, was part of his campaign to
      intentionally delay the project. (Emphasis added)




                                          10
      Save for one spelling error, Mid-Main did not change the above factual
allegations when it filed its Eighth Amended Counterclaim. Except for the final
sentence, the same allegations have appeared in each amended version of Mid-
Main’s preceding counterclaims beginning with its Fourth Amended Counterclaim
filed in March 2019, in which Mid-Main first asserted its claim that Friedman
tortiously interfered with its refinancing efforts.

      Appellants do not contend that Mid-Main’s Eighth Amended Counterclaim
adds new parties or asserts new claims. In the absence of new parties or new claims,
an amended legal action must allege new essential facts to trigger a new sixty-day
deadline to file a TCPA motion to dismiss. See Montelongo, 622 S.W.3d at 293-94;
Kinder Morgan, 622 S.W.3d at 838.7 The part of Mid-Main’s Eighth Amended
Counterclaim at issue, however, does not affirmatively allege any new facts. The
allegations that Friedman “contacted various investors, partners, and others that
owned or had an interest in Mid-Main” and disparaged or criticized Mid-Main’s
leadership in an effort to take control of the project, as alleged in the Eighth
Amended Counterclaim, are identical to the allegations contained in Mid-Main’s
Fourth through Seventh Amended Counterclaims. Thus, appellants had fair notice
of this tortious interference counterclaim—and the essential facts alleged to support
it—since March 2019.          Mid-Main’s Eighth Amended Counterclaim did not
affirmatively assert any new statements or wrongful conduct by Friedman occurring
since December 2019.

      Acknowledging that the quoted text does not explicitly add new factual
allegations, appellants nonetheless argue that the pleading asserts new essential facts
in support of the tortious interference with refinancing claim because it repeats the


      7
          See supra note 5.

                                           11
assertion that Friedman’s wrongful conduct “continues to the present.” Because the
Eighth Amended Counterclaim was filed eight months after the Seventh Amended
Counterclaim, appellants claim the quoted allegations, though facially unmodified,
assert that the same conduct alleged to have occurred at unspecified times before
December 2019 occurred again between December 2019 and September 2, 2020.
To appellants, this represents an allegation of ongoing wrongful acts that could not
have supported the claims asserted in Mid-Main’s Seventh Amended Counterclaim.
As they say, “the Eighth Counterclaim necessarily alleges distinct communications
and acts occurring and causing harm in a time period not mentioned in a prior
pleading.” Key to the argument, appellants rely on the proposition that each tortious
communication gives rise to a new and distinct injury. See TV Azteca, 611 S.W.3d
at 29 (quoting Akin v. Santa Clara Land Co., 34 S.W.3d 334, 340 (Tex. App.—San
Antonio 2000, pet. denied) (“Each distinct publication of a defamatory statement
inflicts an independent injury from which a defamation cause of action may arise.”)).

      Construing the Eighth Amended Counterclaim to allege that Friedman made
new tortious communications after December 2019 that were not alleged in a prior
pleading would require one to infer that such communications occurred based only
on the “continues to the present” language (which has been alleged since this claim
was first made), coupled with the date of the pleading’s filing.          Appellants’
proposition that new essential facts sufficient to trigger a new sixty-day deadline
may appear by implication in an amended or supplemental pleading is a matter not
addressed in Montelongo, Kinder Morgan, or any other case appellants have brought
to our attention. Presuming without deciding that new facts merely implicit in an
amended legal action may qualify as new essential facts sufficient to trigger a new
deadline, we do not agree that the new essential facts appellants contend exist in the
Eighth Amended Counterclaim are necessarily present by implication. Mid-Main’s


                                         12
“continues to the present” allegation is nothing more than a contention that
appellants have continued to engage in the same general type of wrongful conduct
of which appellants have long had fair notice. It is the same claim re-alleged
repeatedly in multiple amended legal actions over eighteen months. See Ruff v. Ruff,
No. 05-21-00157-CV, 2022 WL 420353, at *8 (Tex. App.—Dallas Feb. 11, 2022,
no pet. h.) (mem. op.) (concluding amended pleading did not allege new essential
facts when party re-alleged essentially same claim over two years); Petrobras, 633
S.W.3d at 639-40.

      Further still, assuming that the “continues to the present” allegation
necessarily implies that Friedman made a new statement, it is nonetheless simply an
allegation in the same nature as previously alleged that would support the same
theory and recovery, and therefore is insufficient to trigger a new sixty-day TCPA
deadline. See Jetall Cos., Inc. v. JPG Waco Heritage LLC, 637 S.W.3d 865, 870
(Tex. App.—Waco 2021, pet. filed) (concluding “reference to additional notices of
lis pendens did not, and could not, change the nature or amount of the remedy and
is simply an allegation of facts of the same nature as previously alleged that would
support the same theory and amount of recovery”). In Petrobras, this court said that
a new legal action alleging additional facts concerning the parties’ “most recent
communications” was nonetheless insufficient to trigger a new sixty-day deadline
because the “substantive allegation underlying their motions was the same as their
previous filings.” Petrobras, 633 S.W.3d at 639-40.

      Numerous courts have stated—both before and after Montelongo and Kinder
Morgan—that the filing of an amended pleading that does not alter the “essential
nature” of an action does not restart the deadline. See, e.g., Jetall Cos., 637 S.W.3d
at 869; Borderline Mgmt., LLC, 2020 WL 1061485, at *7-8 (holding that an
amended petition did not start a new sixty-day period because its “factual allegations

                                         13
. . . essentially remain[ed] the same,” and it did not allege a “new claim” or make
“substantively new factual allegations that changed the essential nature of the
claims”); Mancilla, 2018 WL 6850951, at *3 (“[T]he filing of an amended pleading
that does not alter the essential nature of an action does not restart the deadline.”);
see also In re C.T.H., 617 S.W.3d at 61-62 (when mother’s request for injunctive
relief remained essentially unchanged and did not add new factual allegations in
amended pleading, TCPA deadline was not reset). We agree, and the same is true
here. Even inferring from the Eighth Amended Counterclaim that Friedman made
an additional tortious statement after December 2019, there is no allegation or
implication that the statement is any different in content or effect from any of the
other tortious statements alleged in the prior counterclaims. Construing this pleading
as triggering a new TCPA deadline would vitiate the deadline’s purpose. See
Montelongo, 622 S.W.3d at 298.

      We find appellants’ citations to TV Azteca,8 Campone v. Kline,9 and Hicks v.
Group & Pension Administrators, Inc.10 unpersuasive. In each of those cases, the
amended petition contained specific new statements or new claims that were not
included in prior pleadings. See TV Azteca, 611 S.W.3d at 31 (“The fifth amended
petition also included eight statements that were not previously pleaded in the fourth
amended petition, and thus appellants’ TCPA motion to dismiss was timely as to
those statements.”); Campone, 2018 WL 3652231, at *6 (explaining that new factual
allegations about previously unpleaded instances of alleged defamation rendered
TCPA motion timely as to those defamation claims); Hicks, 473 S.W.3d at 529-30

      8
          611 S.W.3d 24.
      9
         No. 03-16-00854-CV, 2018 WL 3652231, at *1 (Tex. App.—Austin Aug. 2, 2018, no
pet.) (mem. op.), abrogated by Montelongo, 622 S.W.3d at 299 & n.12.
      10
        473 S.W.3d 518 (Tex. App.—Corpus Christi-Edinburg 2015, no pet.), abrogated by
Montelongo, 622 S.W.3d at 299 & n.12.

                                          14
(holding that TCPA motion to dismiss was timely as to two new claims asserted for
first time in amended petition). The same was true in Kinder Morgan, where the
amended petition included new allegations of taxpayer fraud against Kinder Morgan
that had not been previously alleged. Kinder Morgan, 622 S.W.3d at 848-51. The
circumstances in those cases are distinguishable.

      While it is true that a defamatory statement can inflict a new and distinct injury
each separate time it is uttered,11 and that Mid-Main’s tortious interference with
refinancing claim is based on Friedman’s wrongful and defamatory statements, the
mere repetition of general continuing misconduct allegations without any new
details does not change the claim’s essential nature. That type of repeated allegation
does not represent a new legal action to which the TCPA sixty-day deadline has not
already applied. We therefore conclude that the first section of Mid-Main’s Eighth
Amended Counterclaim on which appellants rely contains no new essential facts
sufficient to trigger a new sixty-day deadline.

      Finally, appellants also urge that the “continuing to the present” allegation in
the Eighth Amended Counterclaim should trigger a new sixty-day TCPA deadline
because the alleged occurrence of new wrongful statements by Friedman might
affect their limitations defense. We disagree. Whether a new TCPA deadline is
triggered is determined based on the content of the amended legal action,
Montelongo, 622 S.W.3d at 298-99, not on whether the new allegations may affect
any defense. Appellants cite no cases supporting their position.

      2.        “Additional and ongoing” damages argument

      Second, Patriot and Friedman cite allegations in the Eighth Amended
Counterclaim that appellants’ lien against the property is “delaying and interfering


      11
           E.g., TV Azteca, 611 S.W.3d at 29.

                                                15
with Mid-Main’s efforts to refinance the loans” and that Mid-Main “is suffering
financial harm.” Though again the quoted text was present in Mid-Main’s Seventh
Amended Counterclaim, appellants characterize this language as using the present
progressive tense to describe “additional and ongoing damage” occurring since the
Seventh Amended Counterclaim was filed.

      The TCPA provides for the dismissal of “legal actions,” which does not
include in its definition discrete categories of damages. See Tex. Civ. Prac. & Rem.
Code § 27.001(6) (defining “legal action” to mean “a lawsuit, cause of action,
petition, complaint, cross-claim, or counterclaim or any other judicial pleading or
filing that requests legal, declaratory, or equitable relief”); see also Thang Bui v.
Dangelas, No. 01-18-01146-CV, 2019 WL 5151410, at *5 (Tex. App.—Houston
[1st Dist.] Oct. 15, 2019, pet. denied) (mem. op.) (explaining that “each fact-based
theory of recovery is not a separate legal action”); Van Der Linden v. Khan, 535
S.W.3d 179, 201-03 (Tex. App.—Fort Worth 2017, pet. denied) (“[T]he TCPA
applies to the dismissal of causes of action, not remedies. . . .”). The TCPA provides
a mechanism for dismissing legal actions, such as a claim for tortious interference
with prospective business relations, not the remedy associated with that claim, such
as a request for an injunction prohibiting business disparagement. See Van Der
Linden, 535 S.W.3d at 203 (“Because when a legal action is dismissed pursuant to
the TCPA, all remedies available under that legal theory disappear with the dismissal
of the action itself, a chapter 27 challenge to a request for injunctive relief should be
directed at the underlying legal action, not at the requested remedy.”). These
allegations do not add any new essential facts. See, e.g., Montelongo, 622 S.W.3d
at 297-98.

      3.     Revised false pay application description argument



                                           16
       Finally, Patriot and Friedman cite to Mid-Main’s revised description of
Patriot’s allegedly false pay applications. Mid-Main changed its allegations in this
section to add the underlined text and delete the stricken text as shown:

       To make matters worse, Patriot and Stephen Friedman deliberately, and
       in retaliation for being terminated after walking off the Project,
       submitted false claims for payments in Patriot Pay Applications 32-35
       without doing the work or supplying the materials to finish the Project.

       According to Mid-Main, by deleting the allegation that Patriot’s submission
of invalid payment claims occurred “after walking off the Project,” the Eighth
Amended Counterclaim “expands to seek damages for invoices submitted before
Patriot left the Project.” And by deleting “in retaliation for being terminated,” Mid-
Main purportedly altered the “alleged motivation behind the scheme it alleges,”
which appellants say is essential to all of Mid-Main’s claims containing an intent
element.

       Again we disagree. To be sure, this is the only section of the Eighth Amended
Counterclaim on which appellants rely that contains an actual language modification
from the prior pleading. But this change did not add new essential facts of which
appellants previously lacked fair notice. According to appellants, Mid-Main’s
Seventh Amended Counterclaim complained only of pay applications Patriot
submitted after termination; whereas, the Eighth Amended Counterclaim expanded
Mid-Main’s complaint to include pay applications Patriot submitted before
termination as well.       Mid-Main’s allegation in both the Seventh and Eighth
Amended Counterclaims, however, is directed specifically to the same pay
applications—numbers 32 through 35—regardless when they were submitted.12
Appellants have been on notice that Mid-Main was complaining about pay

       12
         Mid-Main says it revised the temporal language because not all of pay applications 32
through 35 were submitted after Patriot abandoned the project.

                                             17
applications 32-35 since at least March 2019, and perhaps earlier, when Mid-Main
filed its Fourth Amended Counterclaim.13 The only changes from the Seventh to the
Eighth Amended Counterclaims involved not which pay applications were the
subject of complaint, but when they were submitted and a general description of why
the pay applications specifically mentioned were problematic.                 In the earlier
pleading, Mid-Main said Patriot submitted those pay applications without doing the
work; in the subsequent pleading, Mid-Main said the pay applications contained
“false claims.”          This modification, however, adds no new essential factual
allegations. See Borderline Mgmt., LLC, 2020 WL 1061485, at *8 (when factual
allegations in amended pleading essentially remain the same as those in earlier
pleading, the amended pleading does not trigger a new sixty-day motion deadline).
Moreover, removing the allegation that appellants “deliberately” submitted false or
unsupported pay applications deletes, rather than adds, an allegation of improper
scienter.

          Because Mid-Main’s Eighth Amended Counterclaim did not add any new
claims or any new essential factual allegations, this pleading did not assert a new
legal action triggering a new sixty-day TCPA filing deadline. We conclude that
appellants’ TCPA motion to dismiss, filed on October 14, 2020, was untimely. See
Tex. Civ. Prac. & Rem. Code § 27.003(b). Accordingly, the trial court did not err
in denying the motion for this reason.

          We overrule appellants’ first three issues.




          13
               Mid-Main’s First, Second, and Third Amended Counterclaims do not appear in our
record.

                                                18
                                  Attorneys’ Fees and Costs

       In their fourth issue, appellants argue that the trial court erred in ordering that
Mid-Main recover its attorneys’ fees and costs under section 27.009(b). Appellants
challenge the trial court’s findings that appellants’ motion was frivolous and solely
intended to delay this case. See Tex. Civ. Prac. & Rem. Code § 27.009(b). Although
the court’s order does not determine the amount of fees and costs recoverable by
Mid-Main, it made the threshold recoverability findings under section 27.009(b)
necessary to support an award, and we may consider appellants’ challenges to those
findings at this time.       See Abatecola v. 2 Savages Concrete Pumping, LLC, No.
14-17-00678-CV, 2018 WL 3118601, at *16 (Tex. App.—Houston [14th Dist.] June
26, 2018, pet. denied) (mem. op.) (explaining that appeal of attorney’s fee issue was
not premature even though trial court had not yet determined amount of fee award
because the trial court ruled that the fees were recoverable).14

       “If the court finds that a motion to dismiss filed under this chapter is frivolous
or solely intended to delay, the court may award court costs and reasonable
attorney’s fees to the responding party.” Tex. Civ. Prac. & Rem. Code § 27.009(b).
We review the trial court’s decision to award attorney’s fees under this section for
an abuse of discretion. Navidea Biopharm., Inc. v. Capital Royalty Partners II, L.P.,
No. 14-18-00740-CV, 2020 WL 5087826, at *6 (Tex. App.—Houston [14th Dist.]
Aug. 28, 2020, pet. denied) (mem. op.) (citing Sullivan v. Tex. Ethics Comm’n, 551
S.W.3d 848, 857 (Tex. App.—Austin 2018, pet. denied)). “A trial court abuses its
discretion when its decision ‘is arbitrary, unreasonable, or without reference to
guiding principles.’” Sullivan, 551 S.W.3d at 857 (quoting Goode v. Shoukfeh, 943

       14
           After appellants filed their notice of appeal, the trial court signed a separate order
awarding a sum certain to Mid-Main for attorneys’ fees and costs. We vacated that order because
the trial court signed it during the automatic stay of all trial court proceedings. See Tex. Civ. Prac.
& Rem. Code § 51.014(a)(12), (b).

                                                  19
S.W.2d 441, 446 (Tex. 1997)); see also Navidea Biopharm., 2020 WL 5087826, at
*6.

      We first consider the trial court’s finding that the motion was frivolous. The
term “frivolous” is not defined in the TCPA.            But “the word’s common
understanding contemplates that a claim or motion will be considered frivolous if it
has ‘no basis in law or fact’ and ‘lacks a legal basis or legal merit.’” Sullivan, 551
S.W.3d at 857 (quoting Frivolous, Webster’s Third New Int’l Dictionary 913 (2002),
Black’s Law Dictionary 739 (9th ed. 2009)).

      Appellants assert that their TCPA motion was not frivolous for three reasons:
(1) whether or not the motion should have been granted, it had some basis in law
and fact; (2) the motion “navigated” unsettled law because the new version of the
TCPA was enacted only thirteen months before appellants filed their TCPA motion;
and (3) the trial court’s finding that the motion “requested dismissal of a cause of
action that the plain text of the statute clearly exempts from dismissal”—i.e., Mid-
Main’s common law fraud claim—is erroneous because the motion targeted Mid-
Main’s statutory fraud claims, which are not covered by the exemption.

      Presuming that the motion had at least some basis in law on the merits, the
trial court nonetheless would be within its sphere of discretionary authority in
denying it and finding it frivolous if it was untimely and if appellants asserted no
non-frivolous argument in support of its timeliness. Appellants argue that their
motion was timely because the allegations discussed above were new facts in support
of previously asserted claims. The trial court could have determined they were not,
and we agree for the reasons explained. The court further could have concluded that
appellants’ attempt to justify the motion’s timeliness was not supported in law or
fact. Although the supreme court had not considered the issue before appellants filed
their TCPA motion, all courts that addressed the issue at that time held that an

                                         20
amended pleading against the same parties that did not assert any new claims or new
essential facts did not reset the TCPA’s sixty-day filing deadline. See Montelongo,
622 S.W.3d at 296-97 (citing cases) (“The courts have consistently agreed that an
amended or supplemental pleading does not assert a new legal action if it asserts the
same legal claims or causes of action by and against the same parties based on the
same essential factual allegations.”). To be sure, authority also existed that new
claims or new facts could trigger a new sixty-day deadline, and appellants cited
Petrobras for that proposition. See Petrobras, 633 S.W.3d at 639. The cited
allegations in Mid-Main’s Eighth Amended Counterclaim, however, do not fall into
that category, as the trial court reasonably could have determined. There was no
authority holding that the repetition of identical general ongoing wrongful conduct
allegations in successive legal actions was sufficient to constitute “new facts”
triggering a new TCPA deadline. And this court in Petrobras suggested otherwise.
Id. at 639-40. The state of Texas law did not present a lack of clarity supportive of
appellants’ timeliness argument as colorable. There existed overwhelming support
for the trial court’s determination that the motion was not timely, including decisions
from this court and our sister court in Houston.15

      That all courts which have considered timeliness arguments under comparable
circumstances have rejected them is evidence that appellants’ TCPA motion was
frivolous. See Reynolds v. Sanchez Oil & Gas Corp., 617 S.W.3d 30, 52 (Tex.
App.—Houston [1st Dist.] 2020), rev’d on other grounds, 635 S.W.3d 636 (Tex.
2021) (per curiam). Accordingly, we cannot conclude that the trial court abused its
discretion when it found that appellants’ motion to dismiss was frivolous. See Ruff,
2022 WL 420353, at *8-9 (“As discussed above, Mike’s motion was not filed timely,
that is, within sixty days of service of the legal action but was filed almost three

      15
           See supra note 5.

                                          21
years later. The trial court could conclude that Mike’s attempt to explain his tardy
filing as being based on new allegations in the seventh amended pleading was in bad
faith and had no legal basis.”); see also Mosiac Baybrook One LP v. Cessor, Nos.
14-19-00514-CV, 14-19-00695-CV, 2021 WL 2656613, at *11-12 (Tex. App.—
Houston [14th Dist.] June 29, 2021, pet. denied) (mem. op.) (based on “unique
nature and procedural history” of case and “deferential standard of review,”
affirming trial court’s finding that TCPA motion to dismiss was frivolous).

      Because we hold that the trial court did not abuse its discretion in determining
the motion was frivolous, we need not consider whether the motion was also brought
solely to delay proceedings. See Tex. Civ. Prac. & Rem. Code § 27.009(b); Tex. R.
App. P. 47.1; see also Caliber Oil & Gas, LLC v. Midland Visions 2000, 591 S.W.3d
226, 244 (Tex. App.—Eastland 2019, pet. dism’d).

      We overrule appellants’ fourth issue.

                                    Conclusion

      Having overruled appellants’ issues, we affirm the trial court’s order denying
their TCPA motion to dismiss, as well as the trial court’s finding that appellants’
TCPA motion to dismiss was frivolous.




                                       /s/    Kevin Jewell
                                              Justice



Panel consists of Justices Jewell, Bourliot, and Poissant.




                                         22